EVERETT, Chief Judge
(concurring in the result):
The current Manual for Courts-Martial contains a form specification for alleging impersonation of a commissioned officer, warrant officer, noncommissioned officer, petty officer, or agent of superior authority. App. 6c, spec. 155, Manual for Courts-Martial, United States, 1969 (Revised edition). In pertinent part, the same form was included in the preceding version of the Manual. App. 6c, spec. 145, Manual for Courts-Martial, United States, 1951. And a similar form, addressing impersonation of an officer, noncommissioned officer, or agent of a superior authority, appeared in the version before that one. App. 4, spec. 158, Manual for Courts-Martial, U. S. Army, 1949.
In each Manual, the Table of Maximum Punishments sets forth the maximum sentence for such impersonation. Uniformly, a distinction is drawn between impersonation with intent to defraud-for which a dishonorable discharge and confinement at hard labor for 3 years is authorized-and “all other cases”-for which, in the 1969 and 1951 versions a bad-conduct discharge and confinement at hard labor for 6 months is authorized, while in the 1949 Manual only confinement at hard labor for 6 months was imposable. Para. 127c, Manual (1969), supra ; para. 127c, Manual (1951), supra; and para. 117c, Manual (1949), supra.
Since I have not located any corresponding references in earlier Manuals for Courts-Martial, I assume that the enactment in 1948 of 18 U.S.C. § 912 prompted the inclusion of the form specification and the punishment provisions in the 1949 Manual and its successors. The coverage of 18 U.S.C. § 912 extends to anyone who “falsely assumes or pretends to be an officer or employee acting under the authority of the United States or any department, agency or officer thereof.” In line with its purpose of protecting the general good repute and dignity of the government service, this language has received a liberal construction and has been held to apply even to impersonation of an Air Force enlisted man. United States v. Wight, 176 F.2d 376 (2nd Cir. 1949), cert. denied, 338 U.S. 950, 70 S.Ct. 478, 94 L.Ed. 586 (1950).
The specification of concern in this case alleges only that Yum
did at Seoul, Korea, on or about 22 December 1976, wrongfully, willfully, and unlawfully impersonate an Army Crimi*5nal Investigation Division Agent by informing Seoulin Hotel employees that he was an Army Criminal Investigation Division Agent and by using Eighth U. S. Army Criminal Investigation Division as his address on a Seoulin Hotel Guest Registration.
Such alleged impersonation of a CID agent could apparently be prosecuted in a Federal District Court under 18 U.S.C. § 912, see United states v. Wight, supra, and, so could be tried by court-martial under a charge which relied on the third clause of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, making punishable “crimes and offenses not capital.” However, the specification here does not purport to rely on any provision of Title 18 of the United States Code.
Instead, the draftsman of the charge sheet presumably was seeking to utilize form specification 155 of the 1969 Manual, supra. But, of course, the appellant was not alleged to have impersonated an officer, warrant officer, noncommissioned officer, or petty officer. Rather, it was apparently being alleged that Yum was representing himself to be an “agent of superior authority.”
The meaning of that term remains unclear, even after consideration of the briefs and the oral arguments in this case. Probably, it was intended as shorthand for the language of 18 U.S.C. § 912-“an officer or employee acting under the authority of the United States or any department, agency or officer thereof.” But because of the uncertainty as to the meaning of this phrase in the Manual, there is less occasion than would otherwise exist to resolve any ambiguity of the specification in favor of the Government.1
However, assuming arguendo that the specification suffices to allege that appellant fell within a category of persons who under the Manual provisions cannot be impersonated with impunity, there still remains the question of whether the specification alleged conduct which is sufficient to constitute impersonation. In this regard, the principal opinion appropriately looks to the interpretations of 18 U.S.C. § 912, to which form specification 155 seems heavily indebted. United States v. Rosser, 528 F.2d 652 (D.C. Cir. 1976), announced that to be criminally liable under the federal statute, an accused must have engaged in overt acts related in some way to the type of activity performed by the person impersonated. While criminal liability does not hinge on the impersonator’s receiving any benefit from his impersonation, he must to some extent have played the role of the person impersonated. The allegations in the specification here do not suffice for that purpose.
A footnote to the government’s brief suggests that, if otherwise defective, the specification might be salvaged as a simple disorder. However, this contention was not developed in the briefs and argument. Moreover, the military judge was not proceeding on any such premise. Accordingly, rather than pursue the possibility that the specification might be sustained because it alleges a simple disorder, I prefer to concur in the result and dismiss entirely the charge of impersonation.2

. The general rule is that ambiguities in criminal statutes should be resolved in favor of the defendant, but a “clear [legislative] purpose” would justify consideration of “a less [than] literal construction.” United States v. Campos-Serrano, 404 U.S. 293, 298, 92 S.Ct. 471, 474, 30 L.Ed.2d 457 (1971). See generally United States v. Moore, 423 U.S. 122, 145, 96 S.Ct. 335, 346, 46 L.Ed.2d 333 (1975), which reaffirmed that the principle “of strict construction ... is satisfied if the words [of a criminal statute] are given their fair meaning in accord with the manifest [legislative] intent.” If this is done, the narrowest construction possible has been applied.


. The distinction drawn in the Manual for punishment purposes between impersonations “with intent to defraud” and those in which such intent is lacking does not trouble me, although I recognize that in cases like United States v. Lepowitch, 318 U.S. 702, 63 S.Ct. 914, 87 L.Ed. 1091 (1943), “intent to defraud” has been so widely extended in prosecutions for false impersonations that few impersonations otherwise within the Manual’s proscription will not be accompanied by such intent.